Citation Nr: 1230665	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to August 1977 and September 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified at a personal hearing in May 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim of entitlement to service connection for hypothyroidism in March 2007.  During VA treatment in July 2007 she denied weight change, cold intolerance, and a change in strength.  She was afforded a VA examination in April 2008.  Her medical history was noted to be negative for muscle abnormality, cardiovascular symptoms, gastrointestinal symptoms, and neurologic/psychiatric symptoms.  Her muscle strength and deep tendon strength were normal on evaluation.  

In May 2008, the Veteran was granted service connection for hypothyroidism and assigned an initial 10 percent disability rating.  In her February 2009 notice of disagreement the Veteran contended that she suffered from symptoms of fatigability, constipation, and mental sluggishness and deserved a 30 percent rating for hypothyroidism.

During her May 2012 Board hearing, the Veteran testified that she suffered from weight gain, cold intolerance, increased exercise intolerance, exhaustion, and mental sluggishness as a result of her hypothyroidism.  She also provided ultrasound results from May 2012 which revealed nodules in her left and right lobes (thyroid).  She testified that these nodules were newly diagnosed.

The Veteran alleges that her hypothyroidism is more severe than contemplated by her current 10 percent rating and she was a VA examination in April 2008.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support a decision on appeal for an increased rating).  Thus, on remand, the Veteran should be scheduled for an additional VA examination to determine the current severity of her hypothyroidism.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treated the Veteran for her hypothyroidism since 2007.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination.  The claims file and a copy of this remand are to be made available for the examiner to review.  In accordance with the latest AMIE worksheet for rating thyroid disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her service-connected hypothyroidism.

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided. 

3.  The Veteran is hereby notified that it is her responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  After completing all indicated development, the RO/AMC should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



